ICJ_125_FrontierDispute_BEN_NER_2002-11-27_ORD_01_NA_01_FR.txt. 616

DÉCLARATION DE M. LE JUGE ODA
[Traduction]

Bien que j'aie voté en faveur de l'ordonnance de constitution d’une
chambre, j'estime de mon devoir, en qualité de seul juge actuellement sur
le banc à avoir pris part aux délibérations sur la constitution des quatre
précédentes chambres formées par la Cour durant son histoire, d’expri-
mer l'opinion suivante: pour qu’une chambre ad hoc soit constituée en
vertu de l'article 26 du Statut — ce qui revient, pour l'essentiel, à former
un tribunal d'arbitrage —, il doit être parfaitement clair que les parties en
litige se sont entendues, avant que la Cour ne décide de la constitution de
cette chambre, non seulement sur le nombre de ses membres, mais aussi
sur leurs noms (voir ma déclaration en l’affaire relative au Différend fron-
talier terrestre, insulaire et maritime (El Salvador! Honduras), constitu-
tion de chambre, ordonnance du 8 mai 1987, C.LJ. Recueil 1987, p. 13;
Oda, «Further Thoughts on the Chambers Procedure of the Internatio-
nal Court of Justice», American Journal of International Law, vol. 82,
1988, p. 556).

(Signé) Shigeru Opa.
